Citation Nr: 9920203	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-04 584                          )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to June 
1946.

This appeal arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

Pursuant to a request from the appellant, a personal hearing 
was scheduled at the RO in June 1998.  However, the appellant 
failed to appear for the hearing.  Accordingly, the case has 
been forwarded to the Board for appellate review.

A second statement of the case was issued in April 1998 
during this appeal, which  addressed the issue of whether the 
surviving spouse's income was within the limit for non-
service-connected death pension.  The RO found that the 
appellant's income was excessive for such benefit.  As the 
appellant did not submit any correspondence that could be 
construed as a substantive appeal, this issue is not in 
appellant status.  See 38 C.F.R. §§ 20.200, 20.302(c) (1998) 
(an appeal requires a notice of disagreement and a timely 
filed substantive appeal after issuance of a statement of the 
case); Roy v. Brown, 5 Vet. App. 554, 556 (1993). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The immediate cause of the veteran's death on October [redacted] 
1997, was a  subarachnoid hemorrhage, due to or as a 
consequence of an aneurysm of the anterior cerebral artery; 
peripheral neuropathy was listed as an other significant 
condition which contributed to death but not resulting in the 
underlying cause; an autopsy was not performed.

3.  At the time of the veteran's death service connection was 
in effect for an anxiety reaction, evaluated as 30 percent 
disabling; a residual shell fragment wound scar of the lumbar 
area, evaluated as noncompensable; and residual slight shell 
fragment wound scars of the ring and little fingers of the 
right hand, evaluated as noncompensable.
4.  There is no medical evidence of a nexus between the 
veteran's fatal subarachnoid hemorrhage due to an aneurysm 
and an inservice injury or disease, including a service-
connected disability, or any other incident of service.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.312 
(1998).

2.  The criteria for entitlement to Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code have not been met.  38 U.S.C.A. §§ 3501, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

Service connection may be granted for a disability which is 
due to a disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  Service incurrence for a brain 
hemorrhage will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted for the cause 
of a veteran's death when a service connected disability 
either caused or contributed to death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Court has further indicated that in order for a service 
connection claim for the cause of the veteran's death to be 
well-grounded, there must be competent evidence:  i) of 
current disability, fulfilled by the condition that caused 
the veteran's death (a medical diagnosis); ii) of incurrence 
or aggravation of that disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between that 
inservice injury or disease and the current disability 
(medical evidence).  See Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).  The Board emphasizes, however, that the doctrine 
of reasonable doubt does not ease the veteran's initial 
burden of submitting a well-grounded claim.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).
A certificate of death shows that the veteran died on 
December [redacted] 1997.  The immediate cause of death was recorded 
as subarachnoid hemorrhage, due to or as a consequence of an 
aneurysm of the anterior cerebral artery.  Peripheral 
neuropathy was noted to be an other significant condition 
which contributed to death but not resulting in the 
underlying cause.  An autopsy was not performed.

At the time of the veteran's death service connection was in 
effect for an anxiety reaction, evaluated as 30 percent 
disabling; residuals of a slight shell fragment wound, lumbar 
area, being a scar, evaluated as noncompensable; and 
residuals of a slight shell fragment wound, ring and little 
fingers, right hand, being a scar, evaluated as 
noncompensable.  The veteran's established service connected 
disabilities were not recorded as a principal or contributory 
cause of death or linked to the fatal aneurysm hemorrhage.  
There is no medical evidence of record to suggest that a 
service-connected condition played a causative role in the 
veteran's  death.

The veteran's service medical records contain no evidence of 
any vascular disease, including a cerebral aneurysm, or 
peripheral neuropathy.  No medical evidence has been 
submitted showing that a cerebrovascular disease or a brain 
hemorrhage was present within one year of the veteran's 
discharge from service or for many years thereafter.  See 
38 C.F.R. § 3.309(a).

No medical evidence has been submitted which indicates the 
veteran was treated for any cerebral artery problems or 
cerebral aneurysms during his lifetime.  The medical evidence 
does indicate the veteran sustained a back injury in a motor 
vehicle accident in May 1984, and peripheral neuropathy was 
subsequently diagnosed.

The record is devoid of any medical evidence to link the 
veteran's fatal subarachnoid hemorrhage, due to or as a 
consequence of an aneurysm of the anterior cerebral artery, 
with his military service or a service-connected disorder, 
and there is also no medical evidence to show that there was 
any service-related disorder which contributed to death.  
Under such circumstances, the claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.  See Johnson v. Brown, 8 Vet. 
App. 423 (1995).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the appellant's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

II.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a surviving 
spouse or child of a veteran who died of a service connected 
disability.  38 U.S.C.A § 3501; 38 C.F.R. § 3.807.  In this 
case, since service connection has not been established for 
the cause of the veteran's death, it follows that the 
appellant is not entitled to the Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code, based on this or any of the other relevant 
criteria.  Accordingly, the claim must be denied because of a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).












ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

